EVERETT, Chief Judge
(concurring in the result):
I agree with the principal opinion that, in interpreting the term “consent” in Article 120(a) of the Uniform Code of Military Justice, 10 U.S.C. § 920(a), a distinction must be drawn between fraud in the factum and fraud in the inducement. Thus, a misrepresentation as to the inducement for engaging in sexual intercourse does not invalidate consent. On the other hand, “consent” to intercourse obtained by means of a misrepresentation as to the nature of the act being performed does not preclude a conviction for rape.
The principal opinion takes the position that purported consent to intercourse is invalid if the woman has misidentified the man with whom she has intercourse because the identity of the sex partner is part of the nature of the act to which the woman agrees. However, the “doctor” cases referred to in that opinion are not completely analogous. A woman who thinks that a man is performing a medical procedure upon her when he touches a private part of her body has a very different state of mind towards the act involved than does a woman who realizes from the outset that a touching of intimate areas is for purposes of sexual gratification. On the other hand, when a woman voluntarily engages in sexual intercourse, she understands that the act performed is not for medical or other purposes — regardless of whom she believes to be her male partner.
The advice given by the military judge to the court members in response to their inquiry about the effect of fraud on consent to rape is quoted in the appendix to the principal opinion. As I read the instruction in the context of the prior discussion between the military judge, the court members, and counsel, it ultimately informed the members that they should acquit Booker if they concluded from all the evidence that he had obtained intercourse by taking advantage of the woman’s mistaken belief that he was someone else. This instruction was more favorable to appellant than the instruction on consent that would be appropriate if this Court adopted the principal opinion’s view that a woman’s misidentification of her sex partner invali*120dates her consent to intercourse. Therefore, it is unnecessary to determine whether that view is correct; and I reserve judgment thereon.
Unfortunately, when taken as a whole, the “clarification” which the judge provided the court members after they requested further instruction was not fully successful. The judge’s terminology was confusing when he juxtaposed “actual consent” —a phrase apparently derived from the discussion in the Manual for Courts-Martial * —against “implied consent.” Confusion was compounded by his comment that “implied consent” could not be obtained through fraud. Nonetheless, in the absence of defense objection or request for further instruction, and in light of the military judge’s response to the president’s specific inquiry about taking advantage of fraud as to the identity of the sex partner, I conclude that appellant was not prejudiced. Therefore, I join in affirming the decision below.

 See para. 199a, Manual for Courts-Martial, United States, 1969 (Revised edition) (in effect at the time of the alleged rape); Part IV, para. 45c(1)(b), Manual for Courts-Martial, United States, 1984.